Exhibit 10.3
 
AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT
Mojo Organics, Inc.
Series A Convertible Preferred Stock
 
This Amended and Restated Securities Purchase Agreement (this “Agreement”) is
dated as of January 12, 2013, between Mojo Organics, Inc., a Delaware
corporation (the “Company”), and each purchaser identified on the separate
Omnibus Signature Pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively, the “Purchasers”).  This Agreement replaces and
supersedes the prior Securities Purchase Agreement dated as of December 20,
2012, which shall be null and void.
 
Recitals:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Rule 506 under Section 4(2) under the Securities Act of 1933, as
amended (the “Securities Act”), the Company desires to issue and sell to the
Purchasers, and the Purchasers, severally and not jointly, desire to purchase
from the Company, in one or more Closings to occur on or prior to March 31,
2013, an aggregate of up to $1,000,000 of shares of the Company’s Series A
Preferred Stock (250,000 shares), at a purchase price of $4.00 per share (the
“Offering”), as more fully described in this Agreement;
 
WHEREAS, prior to the date hereof, one or more of the Purchasers has loaned the
Company an aggregate of $120,000 as evidenced by two 8% convertible promissory
notes, copies of which are attached hereto as Exhibit D (the “Loans”); and
 
WHEREAS, all principal of the Loans and all interest accrued thereon shall
convert at the initial closing of the Offering into shares of Series A Preferred
Stock at $4.00 per share and same shall be deemed part of the Offering for all
purposes hereunder.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designations” means the Company’s Certificate of Designations,
Preferences and Rights of Series a Convertible Preferred Stock, in substantially
the form of Exhibit E attached hereto.
 
“Closing” means a closing of the purchase and sale of the Series A Preferred
Stock pursuant to Section 2.1.  The Company shall have the right to conduct
multiple Closings and same shall occur as provided herein; provided, however,
that (i) any Purchaser must become a party to this Agreement and the additional
Transaction Documents, and (ii) all Closings shall occur on or prior to March
31, 2013.
 
“Closing Date” means, with respect to each Closing, the Trading Day on which all
of the Transaction Documents have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) the Purchasers’ obligations
to pay the Subscription Amount, and (ii) the Company’s obligations to deliver
Series A Preferred Stock, in each case, have been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Graubard Miller, with offices located at The Chrysler
Building, 405 Lexington Avenue, New York, New York 10174.
 
“Conversion Shares” means the shares of Common Stock to be issued upon
conversion of the Series A Preferred Stock pursuant to the terms of the
Certificate of Designations.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“DTC” means The Depository Trust Company.
 
“Effective Date” means the earliest of (a) the date that the initial
Registration Statement has been declared effective by the Commission, (b) the
date that all of the Registrable Securities have been sold pursuant to Rule 144
or may be sold pursuant to Rule 144 by a holder of Registrable Securities is not
an Affiliate of the Company without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions or (c) one year after the Closing
Date of the Initial Closing provided that all of the Registrable Securities may
be sold pursuant to an exemption from registration under Section 4(1) of the
Securities Act by a holder of Registrable Securities is not an Affiliate of the
Company without volume or manner-of-sale restrictions and Company Counsel has
delivered to the applicable holders of Registrable Securities a standing written
unqualified opinion that resales may then be made by such holders of the
Registrable Securities pursuant to such exemption which opinion shall be in form
and substance reasonably acceptable to such holders.
 
 
2

--------------------------------------------------------------------------------

 
 
“Escrow Agent” means Company Counsel, in its capacity as escrow agent under the
Escrow Agreement.
 
“Escrow Agreement” means the Escrow Agreement by and among the Company, the
Escrow Agent and each Purchaser, in substantially the form of Exhibit F attached
hereto, pursuant to which the Purchasers shall deposit Subscription Amounts with
the Escrow Agent to be applied to the transactions contemplated hereunder.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).
 
“G&P” means Gottbetter & Partners, LLP with offices located at 488 Madison
Avenue, 12th Floor, New York, New York 10022.
 
“Initial Closing Date” shall mean the effective date of the first Closing of the
Offering.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(m).
 
“Irrevocable Transfer Agent Instructions” means irrevocable instructions issued
by the Company to the Transfer Agent in a form acceptable to each of the
Purchasers to issue certificates or credit shares to the applicable balance
accounts at DTC, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares in such amounts as specified from time to
time by each Purchaser to the Company upon the conversion of the Series A
Preferred Stock.
 
“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
 
3

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(k).
 
“Maximum Amount” means aggregate gross proceeds of $1,000,000, which shall
include the principal amounts of, and any accrued and unpaid interest on, the
Loans which shall all be converted into shares of Series A Preferred Stock at
the initial Closing.
 
“Purchase Price” means $4.00 per share of Series A Preferred Stock.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.
 
“Registrable Securities” shall have the meaning ascribed to such term in the
Registration Rights Agreement.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in substantially the form
of Exhibit G attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Conversion Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Delivery Date” shall have the meaning ascribed to such term in Section
4.3(c).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


 
4

--------------------------------------------------------------------------------

 
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Securities” means the shares of Series A Preferred Stock and the Conversion
Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share, subject to the terms and conditions set forth
in the Certificate of Designations.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate Purchase Price
to be paid for Series A Convertible Preferred Stock purchased hereunder as
specified below such Purchaser’s name on the Omnibus Signature Page of this
Agreement and above the heading “Subscription Amount,” in United States dollars
and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company and, where applicable, also
includes any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement, the Irrevocable Transfer Agent Instructions,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer, the current transfer for the
Company’s Common Stock, with a mailing address of 1859 Whitney Mesa Drive,
Henderson, NV 89014 and a facsimile number of (702) 974-1444, and any successor
transfer agent of the Company.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority of the shares of Series A Preferred Stock then
outstanding and reasonably acceptable to the Company, the reasonable fees and
expenses of which shall be paid by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1           Closings.  Subject to the terms and conditions set forth herein, a
Closing shall occur on the Initial Closing Date.  Thereafter the Company may
hold one or more additional Closings from time to time on additional
Subscription Amounts.  At each such Closing the Company agrees to sell, and each
participating Purchaser, severally and not jointly, agrees to purchase, such
number of shares of Series A Preferred Stock as specified below such Purchaser’s
name on such Purchaser’s Omnibus Signature Page above the heading “Number of
Shares”. Concurrently with each Purchaser’s execution of this Agreement, the
Purchaser shall deliver to the Escrow Agent, via wire transfer or a certified
check, immediately available funds equal to such Purchaser’s Subscription Amount
as set forth on the Omnibus Signature Page hereto executed by such Purchaser. At
each Closing, the Company shall deliver to each Purchaser certificate(s)
representing its respective shares of Series A Preferred Stock being purchased
by such Purchaser at such Closing, as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at such Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, each Closing shall occur at the
offices of G&P or such other location as the parties shall mutually agree.
 
2.2           Deliveries.


(a)           On or prior to the Closing Date of each Closing, the Company shall
deliver or cause to be delivered to each participating Purchaser the following:


(i)           this Agreement duly executed by the Company;
 
(ii)          a certificate representing such Purchaser’s shares of Series A
Preferred Stock;
 
(iii)         a certificate evidencing the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of incorporation or formation as of a date within ten (10) days of
such Closing Date; provided, however, that, with respect to the initial Closing
of the Offering, a good standing certificate may be provided up to five (5) days
after the Initial Closing Date;
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)         a certified copy of the certificate or articles of incorporation or
formation of the Company and each Subsidiary as certified by the Secretary of
State (or comparable office) of such Person’s jurisdiction of incorporation or
formation within ten (10) days of such Closing Date;
 
(v)          certificates, in form acceptable to the Purchasers, executed by the
Secretary of the Company and each Subsidiary and dated as of such Closing Date,
as to (i) in the case of the Company, resolutions of its board of directors
authorizing the execution and delivery of this Agreement and the other
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, in a form reasonably acceptable to
the Purchasers, (ii) its articles or certificate of incorporation or formation
and (iii) its by-laws, operating agreement or other fundamental documents, each
as in effect at the Closing;
 
(vi)         a letter from the Transfer Agent certifying the number of shares of
Common Stock outstanding on the Closing Date immediately prior to such Closing;
 
(vii)        a copy of the Irrevocable Transfer Agent Instructions, which shall
have been delivered to and acknowledged in writing by the Transfer Agent;
 
(viii)       the Registration Rights Agreement duly executed by the Company; and
 
(ix)          such other documents relating to the transactions contemplated by
this Agreement as such Purchaser, or its counsel, may reasonably request
 
; provided, however, that only one original of the items set forth in
subsections (iii), (iv), (v) and (vi) need to be delivered at each Closing, with
photocopies to be provided to each additional Purchaser participating in such
Closing.
 
(b)           On or prior to the Closing Date of each Closing, each Purchaser
shall deliver or cause to be delivered to the Company or the Escrow Agent, as
applicable, the following:
 
(i)           the Omnibus Signature Page to this Agreement, the Registration
Rights Agreement and the Escrow Agreement, duly executed by such Purchaser;
 
(ii)          the Accredited Investor Certification attached hereto as Exhibit
A;
 
(iii)         the Investor Profile attached hereto as Exhibit B;
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)         the Anti-Money Laundering Form attached hereto as Exhibit C;
 
(v)          to the Escrow Agent, such Purchaser’s Subscription Amount by wire
transfer to the account specified in the Escrow Agreement or by certified or
bank check, in United States Dollars, in immediately available funds (provided
same shall only be deemed delivered upon clearance of such bank check);
 
(vi)         solely with respect to Purchasers that made the Loans, and solely
with respect to the Closing on the Initial Closing Date, the promissory notes
evidencing same for conversion into shares of Series  A Preferred Stock, and
cancellation of such notes; and
 
(vii)        such other documents relating to the transactions contemplated by
this Agreement as the Company or its counsel may reasonably request.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:
 
(i)           funds have been deposited in escrow as described in Section
2.2(b)(v) equal to the aggregate Subscription Amount for such Closing, and
corresponding documentation with respect to such amount has been delivered by
the Purchasers as described in Section 2.2(a)(ix) and all such funds have
cleared and are available;
 
(ii)          the accuracy in all material respects when made and on each
Closing Date of the representations and warranties of the participating
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(iii)         all obligations, covenants and agreements of each participating
Purchaser required to be performed at or prior to the Closing Date of each
Closing shall have been performed; and
 
(iv)         the delivery by each participating Purchaser of the items set forth
in Section 2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the initial Closing are subject to the following conditions
being met:
 
(i)           with respect to the Company’s Board of Directors, (A) the
authorized number of directors shall have been increased from four (4) to five
(5), (B) J. Robert LeShufy shall have resigned as a director and the Board shall
have accepted his resignation, and (C) Nick Ganuzzi shall have been appointed to
fill the vacancy on the Board created as a result of such resignation and shall
have accepted such appointment subject only to the Company obtaining D&O
insurance for the benefit of the Company’s directors;
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           each of Glenn Simpson, Jeffrey A. Devlin, Richard Seet and J.
Robert LeShufy shall have entered into lockup agreements with the Company, in a
form reasonably acceptable to OmniView Capital Advisors (“OmniView”), pursuant
to which they will have agreed to not sell, assign or transfer their shares for
a period of twelve (12) months from the Initial Closing Date, subject to
customary exceptions;
 
(iii)          each of Glenn Simpson, Jeffrey A. Devlin, and Richard Seet shall
have entered into an agreement with the Company, in a form reasonably acceptable
to OmniView, pursuant to which they will have each agreed to purchase $50,000 of
shares of Series A Preferred Stock from the Company in the final Closing of the
Offering.
 
(iv)          The restricted stock agreement between the Company and Richard
Seet, dated May 21, 2012, will have been amended such that Mr. Seet’s 11,652,513
shares of restricted stock will vest subject to the following criteria being
reached:
 
(A) 1/3 when the Company’s twelve (12) month trailing revenue totals $7.5
million and Mr. Seet has also accomplished one or more of the business
objectives set forth below;
 
(B) 1/3 when the Company’s twelve (12) month trailing revenue totals $15 million
and Mr. Seet has also accomplished two or more of the business objectives set
forth below; and
 
(C) 1/3 when the Company’s 12 month trailing revenue totals $22.5 million and
Mr. Seet has also accomplished all three of the business objectives set forth
below; in each case, such revenues as reported in the Company’s periodic SEC
filings.
 
The following are the three business objectives to be met by Mr. Seet referred
to above, the fulfillment of which will be determined by a majority of the then
directors of the Company’s Board of Directors, excluding Mr. Seet:
 
(A) establishing a distributor network sufficient to purchase all factory
production;
 
(B) establishing a production quality control system which will include,
production standards, purchasing standards, product labeling, product recall
procedures;
 
(C) construction of production facility which will include, site selection and
regulatory approval, construction of the production facility excluding
equipment, and FDA approval of the facility;
 
 
9

--------------------------------------------------------------------------------

 
 
(v)           the Company shall have filed the Certificate of Designations with
the Secretary of State of the State of Delaware.
 
(c)      The respective obligations of the Purchasers hereunder in connection
with each Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects when made and on each
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date of each Closing shall have been
performed;
 
(iii)          the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(v)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. Except as set forth
in the schedules referred to in this Section 3.1 (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to each Purchaser as
of the date hereof and as of the Closing Date of each Closing (unless as of a
specific date therein in which case as of such date):
 
(a)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(c)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations of any
Trading Market), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filing with the Commission pursuant to the Registration
Rights Agreement, (ii) the notice and/or application(s), if any, to each
applicable Trading Market for the issuance and sale of the Securities and the
listing or qualification of the Conversion Shares for trading or quotation
thereon in the time and manner required thereby and (iii) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).
 
(e)           Issuance of the Securities.  The shares of Series A Preferred
Stock have been duly authorized and, when issued and paid for in accordance with
the applicable Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens other than as may have been
imposed by the Purchaser and other than restrictions on transfer provided for in
the Transaction Documents.  The Conversion Shares have been duly authorized and,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens other
than as may have been imposed by the Purchaser and other than restrictions on
transfer provided for in the Transaction Documents.  The Company has reserved
from its duly authorized capital stock 100% of the maximum number of shares of
Common Stock issuable upon conversion of the Series A Preferred Stock (without
taking into account any limitations on the conversion of the Series A Preferred
Stock set forth in the Certificate of Designations).
 
(f)           Capitalization.  The authorized and outstanding capitalization of
the Company is as set forth on Schedule 3.1(f), which Schedule 3.1(f) includes
the number of shares of Common Stock owned beneficially, and of record, by
Affiliates of the Company as of the date hereof.  Other than as indicated in
Schedule 3.1(f), no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities and as set forth in Schedule 3.1(f), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities.  Other than as indicated in Schedule 3.1(f),
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries.  Other than as indicated in Schedule 3.1(g),
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.  All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)          SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) and, other than a report that is required solely
pursuant to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a) or 5.02(e) of Form
8-K, has filed such SEC Reports on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity compensation plans.  The Company does not
have pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(h), no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.
 
(i)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(j)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(k)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(l)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
(m)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement.  Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
(n)           Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  Except as
disclosed in its SEC Reports, the Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the disclosure controls and procedures of the Company and the Subsidiaries as of
the end of the period covered by the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
or its Subsidiaries.
 
(o)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company or  any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents.
 
(p)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
 
16

--------------------------------------------------------------------------------

 
 
(q)          Registration Rights.  Other than each of the Purchasers and other
than as disclosed on Schedule 3.1(q), no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company or any Subsidiary.
 
(r)           Listing and Maintenance Requirements.  Other than as indicated in
Schedule 3.1(r), the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.
 
(s)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(t)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its SEC Reports and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
(u)          Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
(v)          No General Solicitation.  Neither the Company nor any Subsidiary
nor any person acting on behalf of the Company has, directly or indirectly,
offered or sold any of the Securities by any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act).  The Company has offered the Securities for sale only to the Purchasers
and certain other “accredited investors” within the meaning of Rule 501 under
the Securities Act.
 
 
17

--------------------------------------------------------------------------------

 
 
(w)          Regulation M Compliance.  Neither the Company nor any of its
Subsidiaries has, and to the Company’s knowledge no one acting on their behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company, other
than, in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Securities.
 
(x)           Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.
 
(y)           Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Purchaser hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants to the
Company as follows as of the date hereof and as of the Closing Date (unless as
of a specific date therein in which case they shall be accurate as of such
date):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring, or upon conversion or
exercise will acquire, the Securities as principal for its own account and not
with a view to or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting such Purchaser’s right to sell the Securities pursuant to
the Registration Statement or otherwise in compliance with applicable federal
and state securities laws).  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it converts any Series A Preferred Stock, it will be either: (i) an “accredited
investor” as defined in Rule 501 under the Securities Act, for the reason(s)
checked on the Accredited Investor Certification attached hereto as Schedule 1,
or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser has received
all information regarding the Company and its operations and financial
conditions as it has requested.  Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Such Purchaser understands that an
active public market for the Company’s Common Stock may not exist or continue to
exist.  Such Purchaser, its advisers, if any, and designated representatives, if
any, have received all information about that the Company they have requested
and have reviewed such information and have had an opportunity to discuss the
Company’s business, management and financial affairs and the risks involved with
an investment in the Company with its management and have received responses to
their queries to their satisfaction.  Such Purchaser understands that such
discussions, as well as any written information provided by the Company, were
intended to describe the aspects of the Company’s business and prospects which
the Company believes to be material, but were not necessarily a thorough or
exhaustive description, and except as expressly set forth in this Agreement, the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company.  Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control.  Additionally, such Purchaser understands and represents that
such Purchaser is purchasing the Securities notwithstanding the fact that the
Company may disclose in the future certain material information the Subscriber
has not received, including its financial results for its current fiscal
quarter.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(g)           Speculative Nature of Investment.  Such Purchaser or its duly
authorized representative realizes that because of the inherently speculative
nature of businesses of the kind conducted and contemplated by the Company, the
Company’s financial results may be expected to fluctuate from month to month and
from period to period and will, generally, involve a high degree of financial
and market risk that could result in substantial or, at times, even total losses
for investors in securities of the Company.
 
(h)           Complete Information.  All of the information that such Purchaser
has heretofore furnished or which is set forth herein is correct and complete as
of the date of this Agreement, and, if there should be any material change in
such information prior to the admission of the undersigned to the Company, such
Purchaser will immediately furnish revised or corrected information to the
Company.
 
 
20

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Series A Preferred
Stock in which the Company shall record the name and address of the Person in
whose name the Series A Preferred Stock have been issued (including the name and
address of each transferee), the number of shares of Series A Preferred Stock
held by such Person, and the number of Conversion Shares issuable upon
conversion of the Series A Preferred Stock held by such Person. The Company
shall keep the register open and available at all times during business hours
for inspection of any Purchaser or its legal representatives.
 
4.2           Transfer Agent Instructions.  Prior to the Closing, the Company
shall issue the Irrevocable Transfer Agent Instructions.  The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section, and stop transfer instructions to give
effect to Section 4.3 hereof, will be given by the Company to its Transfer Agent
with respect to the Securities, and that, except as otherwise set forth herein,
the Securities shall be freely transferable on the books and records of the
Company, as applicable, to the extent provided in this Agreement and the other
Transaction Documents. If a Purchaser effects a sale, assignment or transfer of
the Securities in accordance with Section 4.3, the Company shall, subject to the
terms and conditions hereof, permit the transfer and shall promptly instruct its
Transfer Agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Purchaser to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the Transfer Agent shall issue such shares to such
Purchaser, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 4.3(c) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section, that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall cause its counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Company’s Transfer Agent on each
Effective Date (for this purpose as defined in the Registration Rights
Agreement). Any fees (with respect to the Transfer Agent, counsel to the Company
or otherwise) associated with the issuance of such opinion or the removal of any
legends on any of the Securities shall be borne by the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
4.3           Transfer Restrictions.


(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.3(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement and the Registration Rights Agreement.


(b)           The Purchasers agree to the imprinting, so long as is required by
this Section, of a legend on any of the Securities substantially in the
following form:
 
THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders therein.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.3(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such Security is effective under the Securities Act, (ii) following
any sale of such Securities pursuant to Rule 144, (iii) if such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).  The Company shall cause its counsel to issue a legal opinion
to the Transfer Agent promptly after the Effective Date if required by the
Transfer Agent to effect any requested transfer of the Conversion Shares and/or
the removal of the legend hereunder that is in compliance with applicable law,
provided that the seller and the purchaser have provided all information and
documents reasonably requested by such counsel.  If all or any of a Purchaser’s
shares of Series A Preferred Stock in converted at a time when there is an
effective registration statement to cover the resale of the Conversion Shares,
or if the Conversion Shares may be sold under Rule 144 and the Company is then
in compliance with the current public information required under Rule 144, or if
the Conversion Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Conversion Shares, then such Conversion Shares shall be
issued free of all legends. The Company agrees that following the Effective Date
or at such time as such legend is no longer required under this Section 4.3(c),
it will no later than three (3) Trading Days following the delivery by a
Purchaser to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Purchaser as may be required above in this Section, as directed by
such Purchaser, either: (A) provided that the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program and such Securities are
Conversion Shares, credit the aggregate number of shares of Common Stock to
which such Purchaser shall be entitled to such Purchaser’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(B) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program or if such Securities are not Conversion Shares,
issue and deliver (via reputable overnight courier) to such Purchaser, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of such Purchaser or its designee (the
date by which such credit is so required to be made to the balance account of
such Purchaser’s or such Purchaser’s nominee with DTC or such certificate is
required to be delivered to such Purchaser pursuant to the foregoing is referred
to herein as the “Required Delivery Date”). The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section unless the holder is an
Affiliate of the Company.  Certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the DTC System as
directed by such Purchaser.
 
 
23

--------------------------------------------------------------------------------

 
 
(d)           If the Company fails to (i) issue and deliver (or cause to be
delivered) to a Purchaser by the Required Delivery Date a certificate
representing the Securities so delivered to the Company by such Purchaser that
is free from all restrictive and other legends or (ii) credit the balance
account of such Purchaser’s or such Purchaser’s nominee with DTC for such number
of Conversion Shares so delivered to the Company, then, in addition to all other
remedies available to such Purchaser, the Company shall pay in cash to such
Purchaser on each day after the Required Delivery Date that the issuance or
credit of such shares is not timely effected an amount equal to two percent 2%
of the Purchaser’s original Subscription Amount.  Nothing herein shall limit
such Purchaser’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  In addition to the foregoing, if
the Company fails to so properly deliver such unlegended certificates or so
properly credit the balance account of such Purchaser’s or such Purchaser’s
nominee with DTC by the Required Delivery Date, and if on or after the Required
Delivery Date such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of shares of Common Stock that such Purchaser anticipated receiving
from the Company without any restrictive legend, then, in addition to all other
remedies available to such Purchaser, the Company shall, within three (3)
Trading Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or credit such Purchaser’s
balance account shall terminate and such shares shall be cancelled, or (ii)
promptly honor its obligation to deliver to such Purchaser a certificate or
certificates or credit such Purchaser’s DTC account representing such number of
shares of Common Stock that would have been issued if the Company timely
complied with its obligations hereunder and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of Conversion Shares (as the case may be) that the Company was
required to deliver to such Purchaser by the Required Delivery Date times (B)
the VWAP of the Common Stock on the Trading Day immediately preceding the
Required Delivery Date.


(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section is predicated upon the
Company’s reliance upon this understanding.
 
 
24

--------------------------------------------------------------------------------

 
 
(f)      The Company was, until May 13, 2011, a “shell company” as defined in
Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Pursuant to Rule 144(i), securities issued by a current or former shell
company (that is, the Securities) that otherwise meet the holding period and
other requirements of Rule 144 nevertheless cannot be sold in reliance on Rule
144 until one year after the Company (a) is no longer a shell company; and (b)
has filed current “Form 10 information“ (as defined in Rule 144(i)) with the SEC
reflecting that it is no longer a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports.  As a result, the restrictive legends on certificates for
the Securities cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.5           Use of Proceeds.  Except as set forth on Schedule 4.5 attached
hereto, the Company shall use the proceeds from the Offering as follows: (a) the
first $60,000 for legal fees related to the Offering (represented by the first
Loan proceeds) and other business expenses, (b) the next $60,000 (represented by
the second Loan proceeds) for expenses to be incurred in connection with the
Company’s regulatory filings, (b) the next $210,000 for the purchase of raw
materials to produce the Company’s products, and (c) the remainder for general
working capital purposes.  None of such proceeds shall be used: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.
 
 
25

--------------------------------------------------------------------------------

 
 
4.6           Indemnification.  Subject to the provisions of this Section, the
Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Parties, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
4.7           Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a number of shares of Common Stock equal to
100% of the maximum number of Conversion Shares issuable pursuant to any
conversion of the Series A Preferred Stock (without taking into account any
limitations on the conversion of the Series A Preferred Stock set forth in the
certificate of Designations).
 
4.8           Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed or quoted, and concurrently with the
Closing, the Company shall apply, if required, to list or quote all of the
Conversion Shares on such Trading Market and promptly secure the listing or
quotation of all of the Conversion Shares on such Trading Market. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the
Conversion Shares, and will take such other action as is necessary to cause all
of the Conversion Shares to be listed or quoted on such other Trading Market as
promptly as possible.  The Company will then take all action reasonably
necessary to continue the listing or quotation and trading of its Common Stock
on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
 
26

--------------------------------------------------------------------------------

 
 
4.9           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
4.10         [Reserved]
 
4.11         Subsequent Equity Sales.  From the date hereof until 90 days after
the Effective Date, neither the Company nor any Subsidiary shall issue, enter
into any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents for an effective per share
purchase price less than the Purchase Price.
 
4.12         Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.13         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
4.14         Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Conversion Shares pursuant to the Transaction Documents, are (except as
otherwise provided herein) unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
 
27

--------------------------------------------------------------------------------

 
 
4.15         Authorized Stock; Stock Split.  The Company will effect a 1-for-10
reverse split of its Common Stock within sixty (60) days after the Initial
Closing Date.  The Company will give notice thereof to FINRA under SEC Rule
10b-17 and FINRA Rule 6490 and provide FINRA all necessary documents and
information within ten (10) days after the Initial Closing Date.
 
4.16         Lockup
 
(a)           For a period of twelve (12) months from the Initial Closing (the
“Restricted Period”), each Purchaser will not, directly or indirectly: (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, make any short sale, lend or otherwise dispose of or transfer any
Series A Preferred Stock or Conversion Shares, or (ii) enter into any swap or
any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, any of the economic consequences of ownership of any
Series A Preferred Stock (with the actions described in clause (i) or (ii) above
being hereinafter referred to as a “Disposition”).  The foregoing restrictions
are expressly agreed to preclude each Purchaser from engaging in any hedging or
other transaction which is designed to or which reasonably could be expected to
lead to or result in a sale or disposition of any of the Series A Preferred
Stock or Conversion Shares of the Purchaser during the Restricted Period, even
if such securities would be disposed of by someone other than such Purchaser.
Notwithstanding the foregoing, each Purchaser may pledge Series A Preferred
Stock or Conversion Shares to the mortgage holder of such Purchaser’s primary
residence.
 
(b)           Notwithstanding anything contained herein to the contrary, each
Purchaser shall be permitted to engage in any Disposition where the other party
to such Disposition is another Purchaser or where the Disposition is to an
affiliate of the Purchaser as long as such affiliate agrees to be bound by the
terms of this Agreement.
 
(c)           In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Series A Preferred Stock and/or Conversion Shares shall be stamped
or otherwise imprinted with the following legend:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERATIN LOCKUP PROVISIONS OF A
SECURITIES PURCHASE AGREEMENT BETWEEN THE HOLDER HEREOF AND THE ISSUER AND MAY
ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS THEREOF.”
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  The outstanding obligations of the Company, on the
one hand, and the Purchasers, on the other hand, to effect any Closing shall
terminate as follows:
 
(a)           upon the mutual written consent of the Company and the Purchasers;


(b)           by the Company if any of the conditions set forth in Section
2.3(a) shall have become incjapable of fulfillment, and shall not have been
waived by the Company;


(c)           by a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 2.3(b) or (c) shall have become incapable of
fulfillment, and shall not have been waived by the Investor;


(d)           automatically, with respect to any shares of Series A Preferred
Stock not previously sold, on or before March 31, 2013;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
5.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
Notwithstanding the foregoing, the Company shall pay legal fees in the amount of
$15,000 to G&P from the proceeds received on the Initial Closing Date.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  In the event of any conflict between the terms of this Agreement and
the Certificate of Designations, the Certificate of Designations shall govern;
provided, however, that the section entitled “Pre-Funding and Scheduled
Closings” in the non-binding Term Sheet, dated as of November 13, 2012, by and
between the Company and OmniView shall remain in effect.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
67% of the aggregate number of shares of Series A Preferred Stock issued
hereunder, in the case of a waiver, by the party against whom enforcement of any
such waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
29

--------------------------------------------------------------------------------

 
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, the prevailing party in
such action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
 
30

--------------------------------------------------------------------------------

 
 
5.10         Survival.  The representations and warranties contained herein
shall survive the Closing(s) and the delivery of the Securities.
 
5.11         Execution; Omnibus Signature Page.  (a) This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to each other party,
it being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by electronic
delivery of a data file containing an electronic facsimile of a signature, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile were an original thereof.
 
(b)        This Agreement is intended to be read and construed in conjunction
with the additional Transaction Documents.  Accordingly, pursuant to the terms
and conditions of this Agreement and the Registration Rights Agreement, it is
hereby agreed that the execution by the Purchaser of this Agreement, in the
place set forth on the Omnibus Signature Page below, shall constitute agreement
to be bound by the terms and conditions hereof and the terms and conditions of
the Registration Rights Agreement and the Escrow Agreement, with the same effect
as if each of such separate but related agreement were separately signed by such
Purchaser.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of Series A Preferred
Stock, the applicable Purchaser shall be required to return any shares of Common
Stock subject to any such rescinded conversion notice concurrently therewith.
 
 
31

--------------------------------------------------------------------------------

 
 
5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any of the Purchasers.
 
5.17         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.18         Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
 
32

--------------------------------------------------------------------------------

 
 
5.19         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.20         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


MOJO ORGANICS, INC.
 
Address for Notice:
By:
/s/ Glenn Simpson
Name: Glenn Simpson
Title: CEO
Fax:
With a copy to (which shall not constitute notice):  

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
OMNIBUS SIGNATURE PAGE FOR PURCHASER FOLLOWS.]
 
 
34

--------------------------------------------------------------------------------

 
 
MOJO ORGANICS, INC.
OMNIBUS SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT,
REGISTRATION RIGHTS AGREEMENT AND
ESCROW AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement and the Registration Rights Agreement to be duly executed by their
respective authorized signatories as of the date first indicated above.
 
SUBSCRIBER (individual)
   
SUBSCRIBER (entity)
                     
Signature
   
Name of Entity
                     
Print Name
   
Signature of Authorized Person
                           
Print Name:
   
Signature (if Joint Tenants or Tenants in Common)
       

     
Title:
             
Address of Principal Residence:
   
Address of Executive Offices:
                               
Social Security Number(s):
   
IRS Tax Identification Number:
                     
Telephone Number:
   
Telephone Number:
                     
Facsimile Number:
   
Facsimile Number:
                     
E-mail Address:
   
E-mail Address:
           

 
Address for Delivery of Securities to Purchaser (if not same as address above):



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


                                                  
X
$4.00
=
$                                        
Number of Shares
      Subscription Amount

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT A


MOJO ORGANICS, INC.
ACCREDITED INVESTOR CERTIFICATION
 

       
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
Initial
 

--------------------------------------------------------------------------------

 
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the value of my primary residence) in excess of $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse.
 
Initial
 

--------------------------------------------------------------------------------

   
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
 
Initial
 

--------------------------------------------------------------------------------

 
I am a director or executive officer of Mojo Organics, Inc.
 
       
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
 
Initial
 

--------------------------------------------------------------------------------

 
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
 
Initial
 

--------------------------------------------------------------------------------

   
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
 
Initial
     
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
 
Initial
 

--------------------------------------------------------------------------------

 
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
 
Initial
     
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
 
Initial
 

--------------------------------------------------------------------------------

   
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, as amended, or a registered investment company.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


MOJO ORGANICS, INC.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s):
             

 
Individual executing Profile or Trustee:
             

 
Social Security Numbers / Federal I.D. Number:
           

 
Date of Birth:
   
Marital Status:
     

 
Joint Party Date of Birth:
   
Investment Experience (Years):
   

 
Annual Income:
   
Liquid Net Worth:
     

 
Net Worth*:
             

 
Tax Bracket:
_____ 15% or below
_____ 25% - 27.5%
_____ Over 27.5%
     

 
Home Street Address:
             

 
Home City, State & Zip Code:
             

 
Home Phone:
 
Home Fax:
 
Home Email:
 

 
Employer:
             

 
Employer Street Address:
             

 
Employer City, State & Zip Code:
             

 
Bus. Phone:
 
Bus. Fax:
 
Bus. Email:
     

 
Type of Business:
             

 
Outside Broker/Dealer:
             

 
Section B – Certificate Delivery Instructions
 
____ Please deliver certificate to the Employer Address listed in Section A.
____ Please deliver certificate to the Home Address listed in Section A.
____ Please deliver certificate to the following
address:                                                                                                   

Section C – Form of Payment – Check or Wire Transfer


____ Check payable to Graubard Miller, as Escrow Agent for Mojo Organics, Inc.
____ Wire funds from my outside account to the following instructions:
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.


Please check if you are a FINRA member or affiliate of a FINRA member firm: ____
 

         
Investor Signature
   
Date
 



*           For purposes of calculating your net worth in this form, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR NAME:
                 
LEGAL ADDRESS:
                           
SSN# or TAX ID#
OF INVESTOR:
                 
FOR INVESTORS WHO ARE INDIVIDUALS:
         
YEARLY INCOME:  
   
AGE:  
           
NET WORTH:  
      *

 
*
For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

                                                                                                         
OCCUPATION:  
   

 
ADDRESS OF EMPLOYER:
               


INVESTMENT
OBJECTIVE(S):                                                                                                                       
 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 
  Current Driver’s License
or
Valid Passport
or
Identity Card

 
(Circle one or more)
 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________

 
(Circle one or more)
 
Signature:  
   

Print Name:  
   

Title (if applicable): 
   
Date:  
   

 
 
 

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.
 
 
 

--------------------------------------------------------------------------------